     Case 3:16-cv-02779-JLS-BGS Document 171 Filed 02/24/21 PageID.7772 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     DR. SEUSS ENTERPRISES, L.P.,                       Case No.: 16-CV-2779 JLS (BGS)
       a California limited partnership,
12                                                        ORDER GRANTING JOINT
                                                          MOTION TO RESET
13                                       Plaintiff,
                                                          STATUS/APPEAL
14     v.                                                 MANDATE HEARING
15     COMICMIX LLC, a Connecticut limited
                                                          (ECF No. 170)
       liability company; GLENN HAUMAN,
16
       an individual; DAVID JERROLD
17     FRIEDMAN a/k/a DAVID GERROLD,
       an individual; and TY TEMPLETON,
18
       an individual,
19
                                      Defendants.
20
21
22          Presently before the Court is the Parties’ Joint Motion to Reset Status/Appeal
23    Mandate Hearing (“Joint Mot.,” ECF No. 170). The Parties indicate that lead counsel for
24    Plaintiff Dr. Seuss Enterprises, L.P., has a full-day, court-ordered mediation scheduled for
25    February 26, 2021, the same day on which the status/appeal mandate hearing in the above-
26    captioned matter is set. Id. at 1. The Parties ask that the Court reset the status/appeal
27    mandate hearing at the Court’s convenience between March 1 and March 3, 2021. See id.
28    ///
                                                      1

                                                                                16-CV-2779 JLS (BGS)
     Case 3:16-cv-02779-JLS-BGS Document 171 Filed 02/24/21 PageID.7773 Page 2 of 2



1           Good cause appearing, the Court GRANTS the Joint Motion.                 However, to
2     accommodate the Court’s schedule, the Court RESETS the status/appeal mandate hearing
3     for 11:30 a.m. on Friday, March 5, 2021.          Once again, the Parties shall appear
4     telephonically   and   should    contact   the   Courtroom     Deputy     by    e-mail    at
5     alex_ramos@casd.uscourts.gov for teleconferencing access information. Should either
6     Party have a conflict with the new hearing date and time, the Parties shall jointly contact
7     Chambers by e-mail at efile_sammartino@casd.uscourts.gov to provide alternative dates
8     and times in the month of March when counsel for both Parties are available.
9           IT IS SO ORDERED.
10    Dated: February 24, 2021
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   2

                                                                               16-CV-2779 JLS (BGS)
